Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 05/04/2022, are accepted and do not introduce new matter. 
Claims 1-10 are pending; claims 1-4 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Mark (U.S. 2012/0285446) in view of Tabata (U.S. 2004/0188546).
Regarding claim 8, Van der Mark teaches a unit dose capsule (defined by chamber assembly 26, houses liquid 52) for use with an ultrasonic generator (defined by horn 22, vibrator 44, circuitry, and controller, disclosed in paragraph 0027) having an elongate ultrasonic horn (horn 20) and a distal end thereof (distal end defined towards the upper portion of 12, where horn 20 is located), the capsule comprising: 
a) a deformable membrane (38) adapted to releasably engage the distal end of the elongate ultrasonic horn (as seen in Fig 2, the capsule 26 is removable from the horn 20); 
b) a nozzle (nozzle defined around perimeter of part 33, as seen in Fig 3-4;) including at least one sub-millimeter sized delivery opening (as disclosed in paragraph 0029 and 0044, the internal components of the nozzle are measured in microns, therefore, the nozzle opening is sub-millimeter sized; i.e. it can be measured in sub-millimeter units) to produce liquid aerosol droplets (see paragraph 0019) and disposed in a spaced relationship from the deformable membrane (as seen in Figs 3-4, the membrane 38 is space from outlet, i.e. nozzle 33), wherein when the unit dose capsule is engaged to the distal end of the elongate ultrasonic horn (as seen in Fig 2, the capsule 26 is engaged to the distal end, i.e. upper end, of horn 20), the nozzle is disposed in an outwardly facing orientation (as seen in Fig 2, the second portion faces outside the housing); and 
c) a reservoir (defined chamber 34 which comprises pre-sealed liquid 52, as disclosed in paragraph 0026) containing a liquid composition in communication with the at least one nozzle (as seen in Figs 3-4, 52 is in communication with the nozzle).  
However, Van der Mark does not teach a plurality of unit dose capsules; wherein the plurality of unit dose capsules are operatively connected to a revolver that is arranged and configured to index each unit dose capsule to engagement with the distal end of the elongate ultrasonic horn.
Tabata teaches a liquid atomizer in which a plurality of unit dose capsules (ampoules 200) are operatively connected to a revolver (rotary member 130, seen in Fig 5) that is arranged and configured to index each unit dose capsule (only one capsule at a time is engaged with arm 150, as seen in Fig 4) to engagement with the distal end of the elongate ultrasonic horn (arm 150 moves one capsule 200 towards a retracted position, as disclosed in Par 0034; whereby the selected capsule engages the distal end horn 104 for atomization, as seen in Figs 19-20 and disclosed in Par 0078-0079).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van der Mark to incorporate the teachings of Tabata to provide a plurality of unit dose capsules operatively connected to a revolver in order to have multiple doses of a certain substance ready to be atomized and dispensed, furthermore, the use of a revolver allows for a compact and space-saving configuration (as disclosed in Par 0006 of Tabata).  
Regarding claim 10, Van der Mark and Tabata teach the unit dose capsules of claim 8 wherein the liquid aerosol droplets produced thereby have an equivalent diameter between 20 µm and 60 µm (paragraph 0052 of Van der Mark discloses examples of droplet sizes that apparatus 10 can produce such as 0.1 to 10 µm. However, paragraph 0052 also discloses that apparatus 10 is design to work with any aerosol of any common particle size; therefore, the device is deemed capable of producing droplets with the claimed diameter range).  

Response to Arguments
Applicant's arguments filed 05/04/2022, with regards to claims 8 and 10, have been fully considered but they are not persuasive. 
	Applicant argues against the 103 rejections of claims 8 and 10, stating that Van der Mark in view of Tabata do not teach dose capsules having a deformable membrane that is adapted to releasable engage the distal end of an ultrasonic horn. Examiner respectfully disagrees. Van de Mark teaches a capsule (26) that has a deformable membrane (38) that is contacted by the distal end (20a) of ultrasonic horn (20) when the device is directed to vibrate the capsule (as disclosed in Par 0046 of Van der Mark). The capsule 26 is meant to be exchanged, thus reading on “releasably engage” language. 
	Applicant further argues that Van der Mark does not teach an ultrasonic horn. Examiner respectfully disagrees. Van der Mark explicitly discloses part 20 as a “horn device”.
	Applicant argues that the nozzle (as interpreted by Examiner as defined by 33) is not part of the capsule. Examiner notes that as seen in Fig 3, the structure pictured above the capsule 26, which includes the nozzle 33, makes part of the structure that allows for the capsule to work as intended. Therefore, when in use, nozzle 33 is considered part of the capsule. Thus reading on claim language.
	Applicant argues that Van der Mark teaches a horn that is completely contained within a housing, wherein aerosol is generated within a nebulizing chamber, and not through a window adjacent to the nozzle. Examiner notes that these limitations are not disclosed in claims 8 and 10. Therefore, this argument is non commensurate with claim language, and is moot. 
	Lastly, Applicant argues that it is not clear how a rotary capsule assembly, like the one of Tabata, could work in the device of Van der Mark. Examiner notes that is not our duty to specifically state how to construct the combination of references. Further, one of ordinary skill in the art would understand that the rotary assembly of Tabata can be fitted in between portions 12 and 14 of the device of Van der Mark. Examiner further asserts that there is nothing in the disclosure of Van der Mark that suggests that the addition of a rotary (revolver) assembly of Tabata would go against their intended purposes or invention. Examiner has provided enough motivation to combine the references; such motivation taken directly from Tabata. 
	Examiner finally notes that claim 8 is written as “A plurality of capsules for use with an ultrasonic generator having an elongate ultrasonic horn”. Here, the claim is directed to a plurality of capsules only. Therefore, the parts that interact with the capsules have little to no patentable weight. As such, only the structure within the capsules is positively claimed as part of the device of claim 8. In other words, in order to anticipate claim 8, the prior art only needs to disclose the claimed features of the capsules themselves. It would still be anticipated even if it’s missing an elongate ultrasonic horn, since the horn is not actual part of the capsules, but merely something the capsules interact with. Examiner advices claiming the subject matter of claim 8 with a preamble that mirrors claim 5 (which discloses a kit that positively encompasses all of the structure disclosed in the claim). 
	For these reasons, Examiner emphasizes that claims 8 and 10 remain rejected in view of the cited art. 

Allowable Subject Matter
Claims 5-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 5, the prior art does not teach a kit comprising: a) a handheld misting device comprising a housing arranged and configured to contain: i) an ultrasonic generator comprising a converter and an elongate ultrasonic horn having a proximal end coupled to the converter and a distal end arranged and configured to extend outside of the housing; and ii) a power source coupled to the ultrasonic generator; and b) at least one unit dose capsule covered by a cap having a window, the capsule comprising: i) a first portion comprising a deformable membrane disposed on a first side of the unit dose capsule and adapted to cover and releasably engage the distal end of the elongate ultrasonic horn; ii) a second portion comprising at least one sub-millimeter sized nozzle disposed on a second, exterior side of the unit dose capsule, the second, exterior side being opposite the first side of the unit dose capsule, to produce liquid aerosol droplets wherein when the unit dose capsule is engaged to the distal end of the elongate ultrasonic horn, the second portion of the capsule is disposed in an outwardly facing orientation adjacent the window; and iii) a reservoir containing a first liquid composition in communication with the at least one nozzle; whereby an aerosol mist is delivered by the nozzle through the window in the cap.
	In other words, the prior art fails to disclose a handheld misting device that has a housing that houses an ultrasonic generator with an elongate horn, a converter and a power source, wherein an elongate ultrasonic horn extends outside the housing; wherein at least one capsule is covered by a cap with a window, wherein one end of the capsule has a membrane that interacts with the elongate horn and another end that defines a sub-millimeter sized nozzle. 
	Related art, like Tabata (U.S. 2004/0188546) teach a similar device. However, the capsules of Tabata do not have two portions, as claimed, where one portion has a membrane that interacts with the horn and another portion has a nozzle. In Tabata, the nozzle of the capsule (201h) interacts with horn 106, which is the opposite of what is claimed. It would not be obvious to modify Tabata, because doing so would require a significant change to the way the device operates and its function. Furthermore, the modification would be considered hindsight rationale. 
	Other related art, Mosier et al (U.S. 8,763,606), teaches a similar device wherein a plurality of capsules (21) interact with an ultrasonic generator (40). However, the capsules are not covered by a cap having a window, and the ultrasonic generator is not within a housing that includes a converter and a power source. Modifying Mosier to include these missing features would not be obvious and would require changes to the device that would impede how the device is meant operate. The modification would be further considered hindsight rationale. 
	Examiner asserts that the particular device as claimed in claim 8 is not taught by the prior art. Claims 6, 7 and 9 are allowed for further limiting claim 5, from which they depend on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

	/TUONGMINH N PHAM/              Primary Examiner, Art Unit 3752